               Case 4:18-cv-06974-JST Document 19 Filed 01/24/19 Page 1 of 2



 1   Rosanne Mah (State Bar No. 242628)
     Email: rmah@zlk.com
 2   LEVI & KORSINSKY, LLP
     44 Montgomery Street, Suite 650
 3   San Francisco, CA 94104
     Telephone: (415) 373-1671
 4   Facsimile: (415) 484-1294

 5   Counsel for Plaintiff

 6   [Additional Counsel listed on signature block.]

 7
 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
11
12   BRUCE V. GALLANT, an individual,                   Case No. 4:18-cv-06974
13                                                      NOTICE OF DISMISSAL
                              Plaintiff,
14
            vs.
15
     PANDORA MEDIA, INC., GREGORY B.
16   MAFFEI, ROGER CONANT FAXON, DAVID J.
     FREAR, JASON HIRSCHHORN, TIMOTHY
17   LEIWEKE, ROGER J. LYNCH, MICHAEL M.
     LYNTON, JAMES E. MEYER, and MICKIE
18   ROSEN,
19                            Defendants.
20
21
22
23
24
25
26
27
28
30
31                                          NOTICE OF DISMISSAL
                Case 4:18-cv-06974-JST Document 19 Filed 01/24/19 Page 2 of 2



 1                                 NOTICE OF VOLUNTARY DISMISSAL
 2           Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure
 3    that Plaintiff Bruce Gallant (“Plaintiff”) voluntarily dismisses his claims in the above-captioned
 4    action (the “Action”) with prejudice. Because this notice of dismissal is being filed with the Court
 5    before service by defendants of either an answer or a motion for summary judgment, Plaintiff’s
 6    dismissal of the Action is effective upon the filing of this notice.
 7
     Dated: January 24, 2019                              LEVI & KORSINSKY, LLP
 8
                                                          By: /s/ Rosanne Mah
 9                                                        Rosanne Mah
                                                          44 Montgomery Street, Suite 650
10                                                        San Francisco, CA 94104
                                                          Telephone: (415) 373-1671
11                                                        Facsimile: (415) 484-1294

12                                                        LEVI & KORSINSKY, LLP
                                                          Donald J. Enright (to be admitted pro hac vice)
13                                                        Elizabeth K. Tripodi (to be admitted pro hac vice)
                                                          1101 30th Street NW, Suite 115
14                                                        Washington, DC 20007
                                                          Tel: (202) 524-4290
15                                                        Fax: (202) 337-1567f
                                                          Email: denright@zlk.com
16                                                                etripodi@zlk.com

17                                                        Counsel for Plaintiff

18
19
20
21
22
23
24
25
26
27
28
30
                                                        1                            Case No. 4:18-cv-06974
31                                           NOTICE OF DISMISSAL
